Citation Nr: 1723819	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-06 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a kidney condition.

2. Entitlement to service connection for residuals of a tonsillectomy.

3. Entitlement to service connection for a liver condition.

4. Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to December 1963 and from June 1974 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In September 2015, the Board remanded the case to the RO for additional development.

This appeal was processed using the Veteran Benefit Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims.
As noted above, the Board remanded this case in September 2015 for additional development.  The September 2015 remand directed the RO to schedule the Veteran for VA examinations to determine the nature and etiology of the Veteran's claimed condition of tonsillectomy residuals, hepatitis, kidney condition, and liver condition.  The Board also directed the RO to contact the Veteran and request the names and addresses of all medical care providers who have treated him for his claimed conditions.  Additionally, the RO was directed to obtain any outstanding VA and/or private treatment records that were not already of record, specifically to include records associated with the Veteran's May 1975 tonsillectomy.  The September 2015 remand also requested for the RO to obtain all documents pertaining to the Veteran's disability benefits from the SSA. 

Following the September 2015 remand, the RO contacted the Veteran and requested his medical treatment information.  After the Veteran provided such information to the RO, exhaustive development was undertaken to secure the medical treatment records from the sources the Veteran identified, as well as any outstanding medical treatment records related to the Veteran's May 1975 tonsillectomy.

The RO subsequently scheduled the Veteran's VA examinations in March 2016 and noted that he failed to "RSVP" for the examinations, so the Veteran's April 2016 SSOC was decided on the evidence of record.  Although the Veteran was scheduled for VA examinations, there are no documents in the Veteran's file that indicate that the Veteran received notice of his upcoming VA examinations.  For example, there is no notice of scheduling examination letter of record or a Report of General Information memorializing any contacts or attempted contacts with the Veteran of record.  Thus, the Board cannot render a finding that the Veteran failed to cooperate in efforts made to afford him a VA examination or that he failed to report for a VA examination.  For this reason, the Board finds that this case should be remanded so that the Veteran is given proper notice and an opportunity to appear for VA examinations so that the nature and etiology of his claimed conditions can be properly evaluated.




Accordingly, the case is REMANDED for the following action:

1. Reschedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed tonsillectomy residuals.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.

Accepting the Veteran's reports of lay-observable symptoms of coughing, difficulty swallowing, and difficulty breathing, the examiner should offer an opinion as to whether the Veteran has any residuals of his in-service tonsillectomy.  If so, please identify any such residuals.

All service treatment records and hospitalization records and evidence referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning such disability should be specifically discussed as appropriate.

Provide detailed rationale, with references to the record, for all opinions expressed.

2. Reschedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed hepatitis.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.
Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Does the Veteran have any form of hepatitis (A, B, or C, active or inactive)?  If not, please explain why, with citation to supporting clinical evidence.

b. If the Veteran is found to have a current diagnosis of hepatitis, please indicate whether it is at least as likely as not that such disability is related to his service.  If not, identify the etiology considered more likely if possible.

Provide detailed rationale, with references to the record, for all opinions expressed.

3. Reschedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed kidney condition.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.

Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Identify (by diagnosis) the Veteran's current kidney disorders, to include chronic kidney/renal failure and renal insufficiency.

b. For each kidney disorder identified above, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to his service, to specifically include the December 1975 episode of hematuria.

Provide a detailed rationale, with references to the record, for all opinions expressed.

4. Reschedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed liver condition.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.

Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Identify (by diagnosis) the Veteran's current liver disorders, other than hepatitis, but to include hyperbilirubinemia and any other diagnosis manifested by elevated liver enzymes.

b. For each liver disorder identified above, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to his service, to specifically include the December 1975 episode of hematuria.

Provide a detailed rationale, with references to the record, for all opinions expressed.

5. If the Veteran fails to report to the rescheduled VA examinations, all documents that pertain to notice of the examinations that were sent to the Veteran should be associated with the Veteran's claims file.

6. After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



